'Russell, C. J.
The liability of the defendants depended wholly upon the stipulation in an application for a loan, in which the applicants agreed to pay the plaintiff a compensation for examination of the property offered to secure the loan. By the terms of the contract the ultimate right of determining whether the security offered was satisfactory was reserved to the plaintiff. The ruling of this court upon the demurrers, when this case was previously here (11 Ga. App. 177, 74 S. E. 1034), practically disposed of all the contentions of the defendants save the single defense that the inspection made by the plaintiff was colorable only and not made in good faith, and that the application was arbitrarily rejected for the sole purpose of creating a liability against the. defendants for the sum which they had agreed to pay. Upon the trial now under review there was no evidence which indicated that the inspection made by the plaintiff was not made in good faith, or that the *9application was rejected otherwise than in the exercise of the plaintiff’s right to be satisfied with the security offered; there is no evidence which compels the conclusion that the contract was entered into by the plaintiff for the sole purpose of creating 'a liability upon the part of the defendants; and consequently a verdict in favor of the plaintiff was demanded, and the assignments of error upon the charge of the court are immaterial. • Judgment affirmed.
Decided November 25, 1913.
Complaint; from city court of Tifton — Judge E. Eve. July 26, 1913.
Fuhoood & Sheen, for plaintiffs in error.
H. S. Murray, contra.